Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 AND LIMITED WAIVER TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Amendment and
Waiver”) is entered into as of August 6, 2012 by and among WEATHERFORD
INTERNATIONAL LTD., a Bermuda exempted company (“WIL”), WEATHERFORD
INTERNATIONAL LTD., a Swiss joint stock corporation (“WIL-Switzerland”),
WEATHERFORD LIQUIDITY MANAGEMENT HUNGARY LIMITED LIABILITY COMPANY, a Hungarian
limited liability company (“HOC”), WEATHERFORD CAPITAL MANAGEMENT SERVICES
LIMITED LIABILITY COMPANY, a Hungarian limited liability company (“WCMS” and,
together with WIL, WIL-Switzerland and HOC, the “Obligor Parties”), WEATHERFORD
INTERNATIONAL, INC., a Delaware corporation (“WII” and, together with the
Obligor Parties, the “Obligors”), the Lenders listed on the signature pages
attached hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit Agreement dated as of
October 15, 2010 by and among the Obligor Parties, the Lenders party thereto,
the Administrative Agent, the Issuing Banks and certain other parties named
therein (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”);

WHEREAS, WIL-Switzerland has informed the Administrative Agent that
WIL-Switzerland will not be able to deliver, within 45 days after the end of the
quarterly accounting period ended June 30, 2012, its Quarterly Report on Form
10-Q for such quarter (the “Second Quarter Report”) required to be delivered
under Section 7.01(a) of the Credit Agreement;

WHEREAS, WIL-Switzerland has informed the Administrative Agent that
WIL-Switzerland may not be able to deliver, within 45 days after the end of the
quarterly accounting period ending September 30, 2012, its Quarterly Report on
Form 10-Q for such quarter (the “Third Quarter Report” and, together with the
Second Quarter Report, the “Specified Quarterly Reports”) required to be
delivered under Section 7.01(a) of the Credit Agreement;

WHEREAS, the Obligor Parties have requested that the Lenders waive compliance
with Section 7.01(a) of the Credit Agreement with respect to the quarterly
accounting periods ending June 30, 2012 and September 30, 2012, and the Lenders
party hereto are willing to grant such waiver on the terms and conditions set
forth herein;

WHEREAS, WIL-Switzerland has informed the Administrative Agent that it intends
to restate certain of its financial statements for prior fiscal periods and, as
a result thereof, has requested that the Lenders waive any Default or Event of
Default arising under Section 9.01(b) of the Credit Agreement resulting from
certain representations and warranties previously made by the Obligor Parties
with respect to such financial statements, and the Lenders party hereto are
willing to grant such waiver on the terms and conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing, the parties hereto have agreed to
amend certain provisions of the Credit Agreement as hereinafter set forth;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement, as amended hereby.

SECTION 2. Limited Waiver of Information Delivery Covenants

Subject to Section 8 below, the Lenders party hereto (which constitute the
Required Lenders) hereby waive any Default or Event of Default arising under
Section 9.01(e) of the Credit Agreement to the extent, and only to the extent,
that such Default or Event of Default resulted or results from the failure of
the Obligor Parties to deliver to the Administrative Agent (i) within 45 days
after the end of the quarterly accounting period ended June 30, 2012, the Second
Quarter Report or (ii) within 45 days after the end of the quarterly accounting
period ending September 30, 2012, the Third Quarter Report; provided that if the
Obligor Parties have not delivered to the Administrative Agent the Specified
Quarterly Reports and the Specified Compliance Certificates on or prior to
March 19, 2013 (the “Extended Delivery Date”), then the waiver set forth in this
Section 2 shall no longer be effective and an Event of Default shall immediately
occur.

SECTION 3. Limited Waiver of Information Representation and Warranty

Subject to Section 8 below, the Lenders party hereto (which constitute the
Required Lenders) hereby waive any Default or Event of Default existing on or
prior to the date of this Amendment and Waiver arising under Section 9.01(b) of
the Credit Agreement to the extent, and only to the extent, that any such
Default or Event of Default resulted from the representation and warranty made
by the Obligor Parties in Section 6.06(a) or Section 6.11 of the Credit
Agreement being incorrect when made or deemed made due to the Obligor Parties’
historical reporting of the provision for income taxes as set forth in
WIL-Switzerland’s financial statements for fiscal years 2009, 2010 and 2011 and
the first quarter of 2012, each of which are to be restated by the Obligor
Parties as described in the Form 8-K filed by WIL-Switzerland with the SEC on
July 24, 2012 (the “Specified 8-K”).

SECTION 4. Amendments to Credit Agreement

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“Amendment No. 2 Effective Date” means August 6, 2012.

“Compliance Certificate” means (i) with respect to any fiscal period not
described in clause (ii) below, a certificate of a Responsible Officer of
WIL-Switzerland in the form of Exhibit G-1 and (ii) with respect to the
quarterly accounting period ended June 30, 2012 and the quarterly accounting
period ending September 30, 2012, a certificate of a Responsible Officer of
WIL-Switzerland in the form of Exhibit G-2.

 

- 2 -



--------------------------------------------------------------------------------

“Specified Compliance Certificates” means, collectively, (i) a Compliance
Certificate in the form of Exhibit G-1 with respect to the quarterly accounting
period ended June 30, 2012 and (ii) a Compliance Certificate in the form of
Exhibit G-1 with respect to the quarterly accounting period ending September 30,
2012.

“Specified Quarterly Reports” means (i) WIL-Switzerland’s Quarterly Report on
Form 10-Q for the quarterly accounting period ended June 30, 2012 and
(ii) WIL-Switzerland’s Quarterly Report on Form 10-Q for the quarterly
accounting period ending September 30, 2012.

“Waiver Period” means the period from the Amendment No. 2 Effective Date until
the first date on which (i) all of the Specified Quarterly Reports and the
Specified Compliance Certificates have been delivered by WIL-Switzerland to the
Administrative Agent and (ii) the Specified Quarterly Reports have been filed
with the SEC.

(b) Section 2.09 of the Credit Agreement is hereby amended by (i) re-numbering
paragraph (d) thereof to be paragraph (e) and inserting the phrase
“, utilization fees” after the phrase “facility fees” and before the phrase “and
participation fees” in such re-numbered paragraph (e) and (ii) inserting a new
paragraph (d) that reads as follows:

“(d) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent for the account of each Lender a utilization fee, which shall accrue
during the Waiver Period at the rate of 0.500% per annum on the outstanding
principal amount of such Lender’s Revolving Credit Loans. Accrued utilization
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Amendment No. 2 Effective
Date; provided that any utilization fees accruing after the date on which the
Commitments terminate shall be payable on demand. All utilization fees shall be
computed on the basis of a year of 365 or 366 days, as applicable, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).”

(c) Subject to Section 8 below, Section 6.06(a) of the Credit Agreement is
hereby amended by (i) inserting “(i)” after the phrase “except for” and before
the phrase “such information, if any” and (ii) inserting the phrase “and
(ii) the Obligor Parties’ historical reporting of the provision for income taxes
as set forth in WIL-Switzerland’s financial statements for fiscal years 2009,
2010 and 2011 and the first quarter of 2012, and other income statement, balance
sheet or statement of cash flows items that were impacted by such historical
reporting of the provision for income taxes, in each case as and to the extent
furnished to the Administrative Agent or any Lender prior to the Amendment No. 2
Effective Date” at the end thereof.

(d) Section 7.01(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

- 3 -



--------------------------------------------------------------------------------

“(e) Within five Business Days after the delivery of the financial statements
provided for in Sections 7.01(a) and 7.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements; provided that
(i) a Compliance Certificate in the form of Exhibit G-2 with respect to the
quarterly accounting period ended June 30, 2012 shall be furnished to the
Administrative Agent on or prior to August 21, 2012 and (ii) a Compliance
Certificate in the form of Exhibit G-2 with respect to the quarterly accounting
period ending September 30, 2012 shall be furnished to the Administrative Agent
on or prior to November 21, 2012.”

(e) Section 8.09(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) WIL-Switzerland shall not, nor shall it permit any of its Subsidiaries to,
(i) use the proceeds of any Loans for any purpose other than (A) to repay
amounts outstanding under the Existing Credit Agreements and (B) for working
capital and general corporate purposes, including providing financial
accommodations to the Borrowers and their Subsidiaries, or (ii) arrange for the
issuance of any Letters of Credit for any purpose other than general corporate
purposes of the Borrowers and their Subsidiaries.”

(f) Article VIII of the Credit Agreement is hereby amended by adding the
following covenant as Section 8.10 therein:

“SECTION 8.10. Indebtedness During Waiver Period. WIL-Switzerland shall not
permit (i) its Consolidated Indebtedness to exceed $10,000,000,000 at any time
during the Waiver Period or (ii) the aggregate principal amount of all
Indebtedness of all Subsidiaries of WIL-Switzerland (other than Subsidiaries of
WIL-Switzerland that are Obligors) owing to any Person other than
WIL-Switzerland and its Subsidiaries to exceed $1,000,000,000 at any time during
the Waiver Period.”

(g) Exhibit G to the Credit Agreement is hereby deleted and replaced in its
entirety with Exhibit G-1 and Exhibit G-2 in the forms attached hereto as
Exhibit G-1 and Exhibit G-2, respectively.

SECTION 5. Covenants

To induce the other parties hereto to enter into this Amendment and Waiver, each
of the Obligor Parties covenants that:

(a) if WIL-Switzerland is unable to comply with its obligation to deliver to the
Administrative Agent the Third Quarter Report within 45 days after the end of
the quarterly accounting period ending September 30, 2012, the Obligor Parties
shall (i) notify the Administrative Agent in writing of its inability to deliver
such report within such time period and (ii) deliver to the Administrative Agent
within such time period all unaudited, pre-tax financial information in
substantially similar form and detail as WIL-Switzerland provided in the
Specified 8-K with respect to the quarterly accounting period ended June 30,
2012; provided that the Obligor Parties shall be deemed to have delivered such
financial information for purposes of this Section 5(a) on the date the same
shall have been made available on “EDGAR” (or any successor thereto) or on its
home page on the worldwide web (which page is as of the date of this Agreement,
located at www.weatherford.com);

 

- 4 -



--------------------------------------------------------------------------------

(b) the Obligor Parties shall deliver to the Administrative Agent the Specified
Quarterly Reports and the Specified Compliance Certificates on or prior to the
Extended Delivery Date; and

(c) such Obligor Party shall not, and shall not permit any of its Subsidiaries
to, enter into, after the date hereof but before the Extended Delivery Date, any
agreement or instrument governing or evidencing Indebtedness of such Obligor
Party or such Subsidiary pursuant to which Indebtedness in an aggregate amount
in excess of $10,000,000 is or may be outstanding, unless such agreement or
instrument does not contain any requirement to deliver any of the Specified
Quarterly Reports before the Extended Delivery Date (it being understood that
the foregoing shall not apply to any amendment, supplement, waiver or other
modification entered into after the date hereof with respect to any such
agreement or instrument that was entered into prior to the date hereof).

SECTION 6. Representations and Warranties

To induce the other parties to enter into this Amendment and Waiver, each of the
Obligor Parties represents and warrants that, after giving effect to each of the
waivers and amendments set forth in this Amendment and Waiver:

(a) the representations and warranties of the Obligor Parties contained in
Article VI of the Credit Agreement or any other Loan Document are true and
correct in all material respects as of, and as if such representations and
warranties were made on, the date hereof (unless any such representation and
warranty expressly refers to an earlier date, in which case such representation
and warranty shall continue to be true and correct as of such earlier date);

(b) no Default has occurred and is continuing on the date hereof or would result
from the effectiveness of this Amendment and Waiver;

(c) this Amendment and Waiver constitutes the legal, valid and binding
obligation of each of the Obligor Parties, enforceable against each Obligor
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles of general applicability;
and

(d) Schedule I attached hereto sets forth, as of the date hereof, all agreements
and instruments governing Indebtedness of WIL-Switzerland or any of its
Subsidiaries for which the Indebtedness outstanding under such agreement or
instrument exceeds $10,000,000 as of the date hereof or under which the lenders
have commitments to lend in excess of $10,000,000 as of the date hereof, and
which contain any requirement to deliver any of the Specified Quarterly Reports
to the holder or holders of such Indebtedness or any trustee or agent acting on
its or their behalf on or before a specified or determinable date.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 7. Effectiveness

This Amendment and Waiver shall become effective as of the date hereof when the
following conditions are met:

(a) the Administrative Agent shall have received counterparts of this Amendment
and Waiver that, when taken together, bear the signatures of (i) each Obligor,
(ii) the Required Lenders and (iii) the Administrative Agent; and

(b) the Borrowers shall have paid (i) to the Administrative Agent, for the
account of each of the Lenders party hereto, a $25,000 work fee payable to each
Lender party hereto, (ii) to the Administrative Agent and J.P. Morgan Securities
LLC, all fees and other amounts agreed upon in writing by any of the Borrowers
to be paid to such parties on or prior to the date hereof and (iii) to the
extent invoiced at or before 10:00 a.m., New York City time, on the date hereof,
all out-of pocket expenses required to be reimbursed or paid by the Borrowers
pursuant to Section 11.03 of the Credit Agreement or any other Loan Document,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent in connection with this Amendment and Waiver.

SECTION 8. Termination of Waivers

Notwithstanding anything to the contrary contained herein, (a) the waivers set
forth in Sections 2 and 3 hereof shall terminate and be of no further force and
effect and (b) the amendment set forth in Section 4(c) hereof shall be of no
further force and effect (such waivers and amendment being collectively referred
to herein as the “Waiver Provisions”):

(i) on November 15, 2012, unless prior to such date WIL-Switzerland shall have
delivered evidence reasonably satisfactory to the Administrative Agent that
WIL-Switzerland has received written waivers (including waivers effected by
supplemental indentures) in form and substance reasonably satisfactory to the
Administrative Agent with respect to its or any of its Subsidiaries’ failure to
deliver the Specified Quarterly Reports by the times required under each
Applicable Indenture (as defined in Schedule I attached hereto) from the
required percentage of holders of Indebtedness outstanding under such Applicable
Indenture; or

(ii) on the Default Date (as defined below) with respect to any Applicable Debt
Agreement (as defined in Schedule I attached hereto), unless prior to such date
WIL-Switzerland shall have delivered evidence reasonably satisfactory to the
Administrative Agent that WIL-Switzerland (or any of its Subsidiaries party
thereto) has either (A) received a written waiver in form and substance
reasonably satisfactory to the Administrative Agent with respect to its or any
of its Subsidiaries’ failure to deliver the Specified Quarterly Reports by the
times required under such Applicable Debt Agreement from the required percentage
of holders of Indebtedness outstanding under such Applicable Debt Agreement or
(B) defeased or discharged such Indebtedness or otherwise terminated such
Applicable Debt Agreement; provided that, notwithstanding the foregoing, the
Waiver Provisions shall not cease to be effective on such Default Date if the
aggregate amount of Indebtedness outstanding as of such date under such
Applicable Debt Agreement, when taken together with the aggregate amount of
Indebtedness outstanding as of such date under all other Applicable Debt
Agreements for which a written waiver of the type described above was not
obtained prior to the Default Date applicable thereto, does not exceed
$100,000,000.

 

- 6 -



--------------------------------------------------------------------------------

It is understood and agreed that each waiver referred to in the foregoing
clauses (i) and (ii) must provide that no default or event of default (or
similar event) shall occur under the Applicable Indenture or Applicable Debt
Agreement, as the case may be, sooner than the Extended Delivery Date as a
result of WIL-Switzerland’s or any of its Subsidiaries’ failure to deliver the
Specified Quarterly Reports by the times required thereunder.

For purposes of clause (ii) above, “Default Date” means, with respect to any
Applicable Debt Agreement, the date on which an event of default will occur
thereunder, or the first date on which the holder or holders of Indebtedness
outstanding thereunder (or any trustee or agent acting on its or their behalf)
may cause such Indebtedness to become due, or require the prepayment,
repurchase, redemption or defeasance of such Indebtedness, prior to its
scheduled maturity, in each case as a result of WIL-Switzerland’s or any of its
Subsidiaries’ failure to deliver the Specified Quarterly Reports by the times
required under such Applicable Debt Agreement.

SECTION 9. Confirmation of Loan Documents.

Except as expressly contemplated hereby, the terms, provisions, conditions and
covenants of the Credit Agreement, as amended by this Amendment and Waiver, and
the other Loan Documents remain in full force and effect and are hereby ratified
and confirmed, and the execution, delivery and performance of this Amendment and
Waiver shall not, except as expressly set forth in this Amendment and Waiver,
operate as a waiver of, consent to or amendment of any term, provision,
condition or covenant thereof. Without limiting the generality of the foregoing,
except pursuant hereto or as expressly contemplated or amended hereby, nothing
contained herein shall be deemed (a) to constitute a waiver of compliance or
consent to noncompliance by any Obligor Party with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document; or (c) to constitute a waiver
of compliance or consent to noncompliance by any Obligor Party with respect to
the terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof. Each Obligor Party represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.

SECTION 10. Ratification

Each Guarantor hereby ratifies and confirms its obligations under the Guaranty
Agreement and hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. Furthermore, each Guarantor agrees
that nothing contained in this Amendment and Waiver shall adversely affect any
right or remedy of the Administrative Agent or the Lenders under the Guaranty
Agreement or any of the other Loan Documents to which it is a party. Each
Guarantor

 

- 7 -



--------------------------------------------------------------------------------

agrees that all references in the Guaranty Agreement to the “Guaranteed
Obligations” shall include, without limitation, all of the obligations of the
Borrowers to the Administrative Agent and the Lenders under the Credit
Agreement, as amended by this Amendment and Waiver. Finally, each Guarantor
hereby represents and warrants that the execution and delivery of this Amendment
and Waiver and the other documents executed in connection herewith shall in no
way change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under the Guaranty Agreement and the other Loan Documents
to which it is a party and shall not constitute a waiver by the Administrative
Agent or the Lenders of any of their rights against any Guarantor.

SECTION 11. Effect of Amendment and Waiver

From and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereof”, or “hereunder” or words of like import, and all references
to the Credit Agreement in any and all agreements, instruments, documents,
notes, certificates, guaranties and other writings of every kind and nature
shall be deemed to mean the Credit Agreement as modified by this Amendment and
Waiver. This Amendment and Waiver shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. As of the date
hereof, each of the table of contents and lists of Exhibits and Schedules of the
Credit Agreement shall be amended, as applicable, to reflect the changes made
pursuant to this Amendment and Waiver.

SECTION 12. Choice of Law

This Amendment and Waiver and all other documents executed in connection
herewith and the rights and obligations of the parties hereto and thereto, shall
be construed in accordance with and governed by the law of the State of New
York.

SECTION 13. Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT AND WAIVER, THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND
WAIVER AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 14. Counterparts

This Amendment and Waiver may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment and Waiver by facsimile transmission or electronic transmission (in
.pdf form) shall be as effective for all purposes as delivery of a manually
executed counterpart of this Amendment and Waiver.

SECTION 15. Headings

Section headings are for convenience of reference only, and are not part of, and
are not to be taken into consideration in interpreting, this Amendment and
Waiver.

[Remainder of page intentionally left blank; signature pages follow]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed as of the date first above written.

WIL:

WEATHERFORD INTERNATIONAL LTD.,

a Bermuda exempted company

By: /s/ John H. Briscoe                                          
                   

Name: John H. Briscoe

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

HOC:

WEATHERFORD LIQUIDITY MANAGEMENT

HUNGARY LIMITED LIABILITY COMPANY,

a Hungarian limited liability company

By: /s/ Hans N. Falke                                                     

Name: Hans N. Falke

Title: Managing Director

By: /s/ Lukasz Sobczyk                                                     

Name: Lukasz Sobczyk

Title: Managing Director

WCMS:

WEATHERFORD CAPITAL MANAGEMENT

SERVICES LIMITED LIABILITY COMPANY,

a Hungarian limited liability company

By: /s/ Hans N. Falke                                                         

Name: Hans N. Falke

Title: Managing Director

By: /s/ Lukasz Sobczyk                                                     

Name: Lukasz Sobczyk

Title: Managing Director

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

WIL-SWITZERLAND:

WEATHERFORD INTERNATIONAL LTD.,

a Swiss joint stock corporation

By: /s/ John H. Briscoe                                                 

Name: John H. Briscoe

Title: Senior Vice President and Chief Financial Officer

WII:

WEATHERFORD INTERNATIONAL, INC.,

a Delaware corporation

By: /s/ John H. Briscoe                                                     

Name: John H. Briscoe

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent and an Issuing Bank

By /s/ Stephanie J. Balette                                                 

      Name: Stephanie J. Balette

      Title: Credit Executive

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK, N.A.

By /s/ Stephanie J. Balette                                                 

      Name: Stephanie J. Balette

      Title: Credit Executive

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and an Issuing Bank

By /s/ Philippe Sandmeier                                                 

      Name: Philippe Sandmeier

      Title: Managing Director

By /s/ Virginia Cosenza                                                     

      Name: Virginia Cosenza

      Title: Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as a Lender and an Issuing Bank

By /s/ David Gurghigian                                             

      Name: David Gurghigian

      Title: Managing Director

By /s/ Michael Willis                                                   

      Name: Michael Willis

      Title: Managing Director

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By /s/ William Jones                                                 

      Name: William Jones

      Title: Authorized Signatory

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc,

as a Lender and an Issuing Bank

By /s/ Brian D. Williams                                                 

      Name: Brian D. Williams

      Title: Authorised Signatory

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE

By /s/ Mary E. Evans                                                     

      Name: Mary E. Evans

      Title: Associate Director

By /s/ Irja R. Otsa                                                           

      Name: Irja R. Otsa

      Title: Associate Director

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

By /s/ Lawrence Martin                                                 

      Name: Lawrence Martin

      Title: Director

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

DNB BANK ASA, Grand Cayman Branch

By /s/ Sanjiv Nayar                                                          

      Name: Sanjiv Nayar

      Title: Senior Vice President

By /s/ Philip F. Kurpiewski                                             

      Name: Philip F. Kurpiewski

      Title: Senior Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By /s/ Michelle Latzoni                                         

      Name: Michelle Latzoni

      Title: Authorized Signatory

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By /s/ Jay T. Sartain                                              

      Name: Jay T. Sartain

      Title: Authorized Signatory

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Maria Ferradas   Name:   Maria
Ferradas   Title:   Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By /s/ Vanessa A. Kurbatskiy                                             

      Name: Vanessa A. Kurbatskiy

      Title: Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

NORDEA BANK NORGE ASA

By /s/ Tom Kuhnle                                                         

      Name: Tom Kuhnle

      Title: Senior Vice President

By /s/ Arne Berglund                                                     

      Name: Arne Berglund

      Title: Senior Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK

By /s/ Carmen Malizia                                                     

      Name: Carmen Malizia

      Title: Vice President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH

By /s/ Umberto Serrano                                                 

      Name: Umberto Serrano

      Title: Director

By /s/ Kimberly Sousa                                                     

      Name: Kimberly Sousa

      Title: Director

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

By /s/ Johanna Minaya                                                 

      Name: Johanna Minaya

      Title: Associate Director

By /s/ Robert Reddington                                             

      Name: Robert Reddington

      Title: Credit Documentation Manager

                Credit Documentation Unit WB Legal

                Americas

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

By /s/ Robert Wainwright                                         

      Name: Robert Wainwright

      Title:

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. - NEW YORK BRANCH

By:   /s/ Nietzsche Rodricks   Name:   Nietzsche Rodricks   Title:   Executive
Director By:   /s/ Adriana Alaix   Name:   Adriana Alaix   Title:   Vice
President

 

Signature Page to Amendment No. 2 and Limited Waiver to Credit Agreement